Title: Henry A. S. Dearborn to Thomas Jefferson, 1 May 1817
From: Dearborn, Henry Alexander Scammell
To: Jefferson, Thomas


          
            
              Respected Sir,
              Custom House Boston
May 1. 1817.—
            
            I received a letter from the U.S. Consul Th. Appleton Esqr at Leghorn & a package containing he says some valuable grass seeds for you by the ship Heroine, which I shall send to the Collector at Richmond by the first coaster which will be in a few days.
            I shall write the Collector to hold the package subject to your order.
            
              With the highest respect I have the honor to be Sir your obt. St.
              H, A, S, Dearborn
            
          
          
            I have this day sent the within mentioned package to the Colr of Richmond by the Schooner Little William J. Gage.
            May 1. 1817.
            
              D.
            
          
        